t c memo united_states tax_court phillip lee allen and carolyn f allen petitioners v commissioner of internal revenue respondent docket no filed date ps were successful in this court in showing that a dollar_figure payment received in settlement of an insurance claim was not for punitive_damages and that any gain realized would not be recognized under sec_1033 i r c ps seek to recover litigation costs under sec_7430 i r c the parties disagree about one of the preregquisites to recovery--whether ps exhausted their administrative remedies before the internal_revenue_service sec_7430 i r c sec_301 b proced admin regs following the examination ps’ in the appeals_conference argued that repair costs exceeded the total insurance recovery so that no portion was attributable to punitive_damages r contends that ps in order to have exhausted their administrative remedies should have submitted additional information to the appeals officer some of the information was in existence and some was not available to ps at the time of the appeals_conference -- - held ps exhausted their administrative remedies and are entitled to litigation costs held further sec_7430 i r c sec_301_7430-1 proced admin regs interpreted joseph fe mudd and jeri l gartside for petitioners louis b jack for respondent memorandum findings_of_fact and opinion gerber judge in this opinion the third one issued in this case we consider whether petitioners exhausted their administrative remedies so as to be entitled to recover costs and fees under sec_7430 prior history in our first opinion allen v commissioner tcmemo_1998_406 we found that a payment received by petitioners was not paid_by the insurance_company to settle petitioners’ claim for punitive_damages we also held that petitioners were entitled to nonrecognition treatment under sec_1033 with respect to any see allen v commissioner tcmemo_1998_406 allen v commissioner tcmemo_1999_118 all section references are to the internal_revenue_code in effect when the petition was filed and all rule references are to this court’s rules_of_practice and procedure unless otherwise indicated gain realized in connection with the settlement payment after their success in litigation petitioners filed a motion seeking to recover dollar_figure of administrative and litigation costs under sec_7430 in the second opinion allen v commissioner tcmemo_1999_118 we decided that respondent’s position was substantially justified under the facts and circumstances of this case accordingly petitioners’ motion for litigation costs attorney’s fees was denied petitioners appealed the denial of their motion and the court_of_appeals for the ninth circuit in an unpublished opinion held as follows we affirm that part of the tax court’s determination that the respondent was reasonably justifiable in believing that the award was taxable and accordingly that attorney fees incurred by the taxpayer through the pretrial discovery and negotiating period were not reimbursable it was however an abuse_of_discretion to deny reimbursement of attorney fees actually incurred by the trial which should have been abandoned by the commissioner when all parties knew three days before trial that the commissioner’s witness had recanted and that the c ommissioner could not reasonably expect to prevail in the ensuing trial accordingly the order appealed from is vacated and the cause is remanded to the tax_court to determine whether the taxpayers have otherwise satisfied the requirements of sec_7430 with respect to exhaustion and not unreasonably protracting the litigation and if the parties do not agree on the amount due for the costs of because our holding did not result in an underpayment_of_tax we did not have to consider the penalty determined by respondent under sec_6662 petitioners were also seeking additional attorney’s fees incurred to pursue the motion - - trial to fix and award a reasonable sum allen v commissioner 246_f3d_672 9th cir the holding of the court_of_appeals for the ninth circuit limits any recovery_of costs by petitioners to those incurred during the period that began days before trial because this court decided that respondent’s position was substantially justified we did not have to consider the other preregquisites to recovery_of litigation costs under sec_7430 the only requirement of sec_7430 that remains in controversy is whether petitioners exhausted their administrative remedies as required by sec_7430 see also sec_301_7430-1 proced admin regs findings of fact’ petitioners’ residence was damaged by a neighbor’s removal of soil supporting the foundation under petitioners’ residence petitioners’ insurance claim ended in disagreement and suit was filed against the insurance_company in their pleading petitioners sought recovery on several grounds including the a taxpayer’s failure to meet any of the requirements of sec_7430 is fatal to their claim for litigation costs there is no remaining controversy with respect to the amount of fees petitioners are entitled to if we decide that they did exhaust their administrative remedies ’ the parties’ stipulation of facts is incorporated by this reference to the extent relevant our findings in allen v commissioner tcmemo_1998_406 and allen v commissioner tcmemo_1999_118 are incorporated herein - - claim that the insurance_company had acted in bad faith punitive_damages after an arbitrator appraised the damage at dollar_figure the insurance_company paid petitioners dollar_figure during following negotiations a global_settlement was reached and the parties’ settlement agreement contained the statement that all of petitioners’ claims including the one for bad faith were being settled as part of that settlement the insurance_company paid petitioners an additional dollar_figure which was intended to be in full settlement of petitioners’ claims against the insurance_company following the final settlement petitioners amended their joint income_tax return in order to claim a dollar_figure casualty_loss and seek a dollar_figure refund in support of their refund claim petitioners’ relied on the casualty_loss provisions of sec_165 petitioners’ tax_return was examined by the internal_revenue_service the sole focus of the examination was the dollar_figure payment received during petitioners’ representative an enrolled_agent argued that the cost to repair the residence exceeded the total amount received from the insurance_company so that no portion of petitioners’ settlement recovery could have been a payment for punitive_damages during the examination the enrolled_agent presented a date letter to the examining agent the letter was from -- - the attorney who represented petitioners in the suit against the insurance_company the letter contained a list of checks paid to petitioners in the total amount of dollar_figure and the attorney’s conclusion that the appraiser’s award was dollar_figure therefore dollar_figure of the dollar_figure could logically be for damages due to the removal of the berm with the remainder dollar_figure being bad faith in a date letter to the examining agent petitioners’ attorney in the insurance case attempted to recant his earlier letter stating that notwithstanding his date letter the settlement payment was for neither bad faith damages nor punitive_damages in addition the enrolled_agent wrote to the examining agent reiterating that the attorney’s bad faith characterization was a mistake despite the attempts to correct the attorney’s statement the examining agent concluded that dollar_figure of the dollar_figure payment from the insurance_company was for punitive_damages and was therefore income taxable to petitioners for further although petitioners’ claim_for_refund of tax relied on the casualty_loss provisions of sec_165 during the examination petitioners argued that some injury or sickness was caused by the insurance company’s actions under this argument petitioners contended that the dollar_figure was excludable as payment for physical injury under sec_104 - following the examination petitioners hired a tax lawyer to represent them and to proceed to appeals for further consideration of the examining agent’s findings the lawyer engaged by petitioners was qualified in litigation and tax issues and he assigned a law clerk to represent petitioners’ interests before appeals the law clerk and the appeals officer focused upon the examining agent’s findings ie the question of whether the settlement was for punitive_damages the law clerk argued that no portion of the dollar_figure settlement was attributable to punitive_damages as support for this argument the law clerk attempted to show that the total amount received from the insurance_company was needed to repair petitioners’ residence the documents shown to the appeals officer included receipts for repair to petitioners’ residence and the insurance settlement documents during consideration by appeals petitioners conceded that they were not entitled to exclude any portion of the settlement recovery under sec_104 the appeals officer concluded that petitioners had not shown that the dollar_figure recovery was not attributable to taxable punitive_damages the appeals officer’s conclusion was based on the examiner’s report the underlying documents indicating that petitioners were seeking punitive_damages and the insurance settlement document referencing punitive_damages the appeals --- - officer was also aware of the initial letter from the attorney who represented petitioners against the insurance_company containing the statement that dollar_figure of the dollar_figure was for pad faith although the primary focus was the question of punitive_damages the appeals officer’s report also contained some discussion of sec_1033 following the appeals_conference petitioners wrote to the appeals officer explaining a second time that they spent more on repairing their residence than was received from the insurance_company in that same letter petitioners cited sec_165 and sec_1_165-7 and income_tax regs in response to petitioners’ letter the appeals officer explained that the issue in controversy was whether any portion of the dollar_figure received represented taxable punitive_damages in that same letter the appeals officer acknowledged that the cost of repairs could be used to determine a decrease in fair_market_value the appeals officer restated the conclusion that the dollar_figure was paid for punitive_damages and that petitioners’ pleading and the insurance settlement agreement contained statements to the effect that petitioners were seeking and or settling punitive damage claims petitioners in response to the appeals officer requested that a notice_of_deficiency be issued so that the matter would be considered by respondent’s attorneys a notice_of_deficiency --- - issued and a petition was filed with this court during date in the pretrial setting petitioners’ attorney advanced the same argument--that the settlement payment was not for punitive_damages because the total amount of the payments was insufficient to cover the cost to repair the damage to the residence a substantial portion of the trial preparation by petitioners’ attorneys occurred approximately year after the appeals_conference and during the 3-month period immediately preceding the trial during their preparation for trial petitioners’ attorneys obtained the insurance company’s files and they contacted the attorney who represented the insurance_company based on the information procured in preparation for trial petitioners developed evidence showing that the insurance_company did not intend any part of the dollar_figure as payment for petitioners’ claim that the company had acted in bad faith petitioners’ attorney’s billable time when divided into three periods representing the time in appeals the pretrial period before extensive preparation and the months preceding trial is reflected in the following comparative schedule billable case pending in time period amount percentage appeals sept -date dollar_figure tax_court jan --date big_number tax_court jan -date big_number totals big_number - lo - opinion we consider here on remand from the court_of_appeals for the ninth circuit whether petitioners meet the requirements of sec_7430 so as to be entitled to recover a portion of their litigation costs in an earlier opinion allen v commissioner tcmemo_1999_118 we held that respondent’s position in the proceeding was substantially justified under our holding petitioners were not entitled to administrative or litigation costs and accordingly there was no need to decide whether the remaining sec_7430 requisites for recovery had been met the court_of_appeals for the ninth circuit reversed our holding to the extent that the court_of_appeals held that respondent’s position in the proceeding ceased to be substantially justified beginning days before the trial the parties have resolved all but one of the requirements necessary for the recovery_of litigation costs the question that remains in dispute is whether petitioners exhausted their administrative remedies within the internal sec_7430 and c provides that prevailing parties to recover litigation costs must establish that they exhausted available administrative remedies they substantially prevailed in the controversy the position_of_the_united_states in the proceeding was not substantially justified they meet certain net_worth requirements they did not unreasonably protract the proceeding and the amount of costs is reasonable failure to meet any of the requirements will defeat some part or all of a taxpayer’s recovery_of litigation costs revenue service sec_7430 in order to exhaust administrative remedies sec_301_7430-1 proced admin regs requires participation in an appeals_conference the parties dispute whether petitioners’ representative participated in an appeals_conference within the meaning of the statute and regulations the question of what constitutes participation under sec_7430 is one of first impression in the context of an appeals_conference held prior to the issuance of a notice_of_deficiency sec_7430 contains the general requirement that the court must decide that the prevailing_party has exhausted the administrative remedies available to such party within the internal_revenue_service the secretary has explained and interpreted the exhaustion requirement as follows exhaustion of administrative remedies a in general sec_7430 provides that a court shall not award reasonable_litigation_costs in any civil tax proceeding under sec_7430 unless the court determines that the prevailing_party has exhausted the administrative remedies available to the party within the internal_revenue_service this section sets forth the circumstances in which such administrative remedies shall be deemed to have been exhausted b requirements in general a party has not exhausted the administrative remedies available within the internal_revenue_service with respect to any_tax matter for which an appeals_office conference is available under sec_601_105 and sec_601_106 of this chapter other than a tax matter described in paragraph c of this section unless-- the party prior to filing a petition in the tax_court or a civil_action for refund in a court of the united_states including the court of federal claims participates either in person or through a qualified_representative described in sec_601_502 of this chapter in an appeals_office conference or participates for purposes of this section a party or qualified_representative of the party participates in an appeals_office conference if the party or qualified_representative discloses to the appeals_office all relevant information regarding the party’s tax matter to the extent such information and its relevance were known or should have been known to the party or qualified_representative at the time of such conference emphasis supplied sec_301 7430-l1 a and b proceed admin regs in this case the question of whether petitioners’ administrative remedies were exhausted depends upon whether they participated in an appeals_conference in common parlance petitioners through their representatives participated in an appeals_office conference respondent however relying on the above-quoted definition of participates in sec_301 b proced admin regs contends that petitioners did not exhaust their administrative remedies therefore the narrower question we must decide is whether petitioners disclosed to the appeals_office all relevant information to the the term participate generally means to take part in some activity with others webster’s third new international dictionary extent such information and its relevance were known or should have been known at the time of such conference id in an earlier case concerning whether a taxpayer participated in an appeals_conference we held that the requisite participation was present even though the taxpayer failed to answer all of the questions and to supply all of the documents requested by the appeals officer rogers v commissioner tcmemo_1987_374 the taxpayer’s attorney in that case had provided some answers to the appeals officer’s questions and in order to avoid further costs made an offer of settlement to which the appeals officer made a counteroffer the definition of the term participates as set forth in sec_301_7430-1 proced admin regs was avoided in rogers because the appeals_conference took place after the issuance of the notice_of_deficiency in rogers v commissioner supra the court looked to sec_301_7430-1 proced admin regs which contains exceptions to the requirement that at the time relevant to rogers v commissioner tcmemo_1987_374 the requirement was set forth in paragraph f of sec_301_7430-1 proced admin regs under the regulation at that time the definition of participates was for the purposes of this paragraph which was limited to pre-petition appeals conferences accordingly the court in rogers v commissioner supra distinguished situations where the conference occurred after the issuance of a notice_of_deficiency and filing of a petition the revised version of that regulation is currently in sec_301_7430-1 and uses the phrase for purposes of this section accordingly the pre- or post-petition distinction of rogers v commissioner supra may no longer pertain a taxpayer exhaust administrative remedies that subsection provided that if no appeals_conference is made available to a taxpayer prior to issuance of a notice_of_deficiency and the taxpayer does not refuse to participate in an appeals_conference during docketed status the taxpayer will be treated as having exhausted administrative remedies accordingly rogers was not based on the regulatory definition of the term participates as contained in sec_301_7430-1 proced admin regs the definition of the term participates in the b paragraph of the regulation requires that a taxpayer provide the appeals officer with information that is relevant at the time of the conference accordingly the question of whether a taxpayer has supplied relevant information depends upon the parties’ positions and the factual development of the case at the time of the appeals_conference our decision as to whether there was participation must therefore focus on what information may be relevant at the time and in the context of an appeals_conference in that regard theories or evidence subsequently developed by the parties are not necessarily relevant to the controversy as it existed at the time of the appeals_conference to better understand what information may be relevant at an appeals_conference we consider the overall purpose or goal of sec_7430 and the specific purpose of an appeals_conference -- - sec_7430 was enacted to permit taxpayers to recover their litigation costs if they prevail in the litigation to some extent the enactment of sec_7430 was intended to encourage the internal_revenue_service to take a reasonable approach to settlement and or litigation the house report for sec_7430 which was enacted as part of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 contains the following explanation the committee believes that taxpayers who prevail in civil tax actions should be entitled to awards for litigation costs and attorneys’ fees up to dollar_figure when the united_states has acted unreasonably in pursuing the case fee awards in such tax cases will deter abusive actions or overreaching by the internal_revenue_service and will enable individual taxpayers to vindicate their rights regardless of their economic circumstances emphasis supplied h rept pincite interrelated with and complementary to that goal congress required that taxpayers exhaust their administrative remedies the exhaustion of taxpayers’ administrative remedies is intended to ensure that the commissioner will have an opportunity to evaluate the quality of taxpayers’ positions in addition the exhaustion requirement is intended to prevent taxpayers from intentionally presenting superficial information merely to enable the recovery_of costs under sec_7430 accordingly the exhaustion requirement is integrally tied to the question of whether the commissioner’s position is justified -- - the legislative_history for the initial enactment of sec_7430 contains the explanation that the exhaustion of the administrative remedies provision was intended to preserve the role that the administrative appeals process plays in the resolution of tax disputes by requiring taxpayers to pursue such remedies prior to litigation a taxpayer who actively participates in and discloses all relevant information during the administrative stages of the case will be considered to have exhausted the available administrative remedies failure to so participate and disclose information may be sufficient grounds for determining that the taxpayer has not exhausted administrative remedies and therefore is ineligible for an award of litigation costs h rept supra pincite finally sec_7430 was not intended to permit awards for litigation costs which the taxpayer could have reduced or avoided through full disclosure of all relevant facts id pincite accordingly sec_7430 was intended to motivate respondent to consider and react reasonably to taxpayers’ evidence and arguments consistent with that purpose is the regulatory requirement that taxpayers provide respondent with relevant information supporting their position obviously if the theories and or information presented to appeals is irrelevant without substance or unsupportable the taxpayer will not have exhausted administrative remedies and will not likely be a prevailing_party within the meaning of sec_7430 triplett v commissioner tcmemo_1998_313 as a result such a taxpayer will not be entitled to recover litigation costs additionally in such situations respondent’s position in the proceeding will likely be reasonable or justified so as to preclude the recovery_of administrative or litigation costs the purpose or goal of appeals has been generally described in the following global statement of the appeals mission the appeals mission is to resolve tax controversies without litigation on a basis which is fair and impartial to both the government and the taxpayer and in a manner that will enhance voluntary compliance and public confidence in the integrity and efficiency of the service administration internal_revenue_manual cch sec_8_1 at big_number in this context we consider the facts in the case before us the parties’ positions and the information available to them in this case continued to develop throughout the administrative process and until trial petitioners were examined concerning whether the dollar_figure payment they received was paid to settle claims for punitive_damages petitioners through their the same perspective is shared by legal commentators as reflected in following commentary about the appeals process the service encourages taxpayers who disagree with actions by district offices such as adjustments in their tax_liability to resolve their disagreements through administrative appeal the use of negotiation and settlement rather than court litigation is intended to minimize expenditures of time and money by the government and taxpayers alike saltzman irs practice and procedure par pincite 2d ed -- - representative an enrolled_agent contended that the entire insurance recovery was used to repair their residence so that no part was attributable to punitive_damages petitioners in their amended_return had taken the position that the amount received was a casualty_loss under sec_165 it also appears that at the examination petitioners argued that the dollar_figure was not taxable because it was due to personal injury within the meaning of sec_104 ultimately the examiner concluded that dollar_figure of the dollar_figure payment was received in settlement of petitioners’ claim for punitive_damages after the examination was complete petitioners hired a law firm to seek consideration of the examiner’s findings by appeals and to attempt settlement of the controversy they attempted to show that the cost of repairing their residence exceeded the total payments received from the insurance_company petitioners by using this approach hoped to convince the appeals officer that no part of the settlement payment could have been for punitive_damages petitioners chose this approach after evaluating the available evidence and balancing the viability of their position at the appeals_conference with the much larger cost of obtaining information from third parties petitioners’ approach to settlement did not result in an agreement with the appeals officer the appeals officer concluded that the dollar_figure was received in settlement of petitioners’ claim for punitive_damages the appeals officer also considered the application of sec_1033 to the circumstances of petitioners’ facts accordingly petitioners were forced to decide whether to proceed to trial approximately months prior to trial petitioners proceeded to procure information from third parties that would show that the insurance company’s payment was not intended to settle petitioners’ claim for punitive_damages ’ a few days before trial respondent’s attorney became aware that the insurance company’s lawyer would testify that the dollar_figure payment was not for bad faith or punitive_damages respondent’s attorney had expected that the insurance company’s lawyer would testify otherwise in spite of that newly discovered information respondent proceeded to trial and ultimately respondent’s position in the litigation was held to be unjustified beginning days before trial respondent relying on sec_301_7430-1 proced admin regs contends that there was more information available to petitioners at the time of the appeals_conference and that petitioners’ failure to seek out and or present that information to the appeals officer should result ina failure_to_exhaust_administrative_remedies on the other hand petitioners contend that they provided the appeals officer with relevant information subsequent to the appeals_conference petitioners’ pre- trial cost to develop third party information was dollar_figure by comparison the amount of the income_tax deficiency was dollar_figure - - in an attempt to settle the case in appeals petitioners’ contention is based on their understanding of the controversy and the factual development of the case at the time of the appeals_conference petitioners argue that they made a good_faith effort to settle and thereby exhausted their administrative remedies respondent’s contentions that petitioner should have provided appeals with more information can be divided into two general categories information already in petitioners’ possession concerning the damage to their residence and information concerning the insurance company’s intent not to pay petitioners for punitive_damages initially we consider the first category of information available to petitioners that was not provided to the appeals officer in connection with their claim against the insurance_company petitioners obtained two engineering reports concerning the damage to the subsoil and to petitioners’ residence those reports were not provided to the appeals officer but they were presented at trial in order to support petitioners’ position regarding the repairs to the residence although the reports provided some support for petitioners’ contention that the repairs exceeded the insurance recovery the reports would not have resolved the issue being considered by appeals i1 e whether the settlement payment was paid to petitioners in satisfaction of their claim for punitive_damages --- - significantly if respondent had been made aware of the expert reports that information would not have caused respondent’s position in the deficiency_notice or in the litigation to be unreasonable or unjustified the evidence already available to the appeals officer sufficiently showed that the cost to repair the residence exceeded the amount of the insurance recovery in addition the appeals officer was in possession of probative evidence supporting her conclusion that the payment may have been made in satisfaction of the punitive_damages claim in that setting additional evidence bolstering petitioners’ argument regarding the cost of repairs was cumulative therefore petitioners’ failure to provide the expert reports did not result ina failure to exhaust their administrative remedies respondent also contends that under the language of the regulation---specifically all relevant information that is known or should have been known petitioners were reguired to seek out and present evidence of the intent behind the insurance company’s settlement payment we reject respondent’s contention it appears that respondent is employing the known or should have been known phrase out of context the regulation requires disclosure of information the relevance of which was known or should have been known to the party or qualified_representative at the time of the appeals_conference sec_301_7430-1 -- - b proced admin regs emphasis supplied at the time of the appeals_conference petitioners were not aware of the insurance company’s intent in making the settlement payment that information was discovered from third-party sources shortly before trial and almost year after the appeals_conference the regulation requires disclosure of relevant information to the extent such information and its relevance were known or should have been known to the party or qualified_representative at the time of such conference id in the context of the settlement conference with appeals that requirement was met by petitioners who made a reasonable and good_faith effort to provide the appeals officer with relevant facts and law in the context and development of the case at the time of the conference in addition under respondent’s view taxpayers might be required to seek out every possible piece of relevant evidence and or to postulate every plausible theory in order to exhaust administrative remedies and to recover administrative or litigation costs respondent’s approach also disregards the relative cost of developing all relevant information that is known or should have been known under respondent’s approach to the regulation few if any taxpayers might be able to present all relevant evidence that could have been developed - - the regulation does not require that petitioners present to the appeals officer all evidence later adduced at trial instead we are to consider whether petitioners exhausted their administrative remedies by providing relevant information in an attempt to settle the case in the context of the case development at the time of the appeals_conference at all pertinent times petitioners were represented by tax professionals they participated in the appeals_conference in a manner that provided relevant information in an attempt to resolve the case without litigation the standard with respect to exhaustion of administrative remedies was intended to preserve the important role that the administrative appeals process plays in the resolution of tax disputes it was not intended to require taxpayers to adduce all possible arguments or evidence petitioners’ approach to settlement was a reasonable attempt to convince the appeals officer that the examiner’s finding was in error in the circumstances of this case we hold that petitioners exhausted their administrative remedies and are entitled to their litigation costs for the period commencing days before trial as decided by the court_of_appeals for the ninth circuit to reflect the foregoing decision will be entered under rule
